United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0369
Issued: July 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 7, 2016 appellant filed a timely appeal from June 13, September 13 and 15,
and November 17, 2016 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she was disabled from March 15 and
16 and May 20 through 26, 2016 causally related to accepted employment injuries.
FACTUAL HISTORY
On July 29, 2014 appellant, then a 57-year-old correspondence clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed an ear infection, a sinus
1

5 U.S.C. § 8101 et seq.

condition, and an eye condition as a result of being exposed to mold and mildew in the course of
her federal employment. On July 8, 2015 OWCP accepted her claim for chronic sinusitis;
allergic rhinitis; and asthma.
On April 21, 2016 appellant filed a claim for compensation (Form CA 7) for intermittent
leave without pay (LWOP) from March 14 through 16, 2016. She claimed two hours of LWOP
on March 14, 2016 and eight hours of LWOP on March 15 and 16, 2016.
In support of this period of disability appellant submitted a report dated March 14, 2016,
signed by a nurse.
On April 29, 2016 OWCP authorized a payment for two hours of LWOP on March 14,
2016, but noted that appellant had not submitted sufficient evidence to support eight hours of
LWOP on March 15 and 16, 2016. It stated that she had not submitted any medical evidence
documenting disability, or documenting a medical appointment that would require her to take off
work for the entire day on both days.
By decision dated June 13, 2016, OWCP denied appellant’s claim for compensation to
obtain medical care on March 15 and 16, 2016. It noted that the report of March 14, 2016 was
not signed by a qualified physician, nor did it contain any indication that she was disabled from
work on March 15 and 16, 2016.
On June 15, 2016 appellant filed a claim for compensation for LWOP for the period
May 20 through 26, 2016. In support of her claim, she submitted reports from a physician
assistant dated February 19 and July 22, 2016. Appellant also submitted a report from
Dr. Adahli Massey, Board-certified in rheumatology, dated July 13, 2016. In this report,
Dr. Massey noted appellant’s asthma condition, but related that the visit was for “rheumatoid
arthritis.”
On July 5, 2016 appellant requested reconsideration of OWCP’s June 13, 2016 decision,
which had denied compensation for the March 15 and 16, 2016 alleged period of disability. In
support of her request, OWCP received February 9 and July 22, 2015 reports from Dr. David R.
Thrasher, Board-certified in pulmonary disease, which related that she was seen for wheezing,
which was due to environmentally-induced asthma.
Appellant also submitted encounter reports from a physician assistant dated February 19
and July 22, 2016, return to work excuse slips which were either unsigned or bore an illegible
signature dated February 19 and 23 and March 14, 2016; and unsigned encounter notes from an
arthritis center dated July 13, 2016.
By decision dated September 13, 2016, OWCP denied appellant’s claim for
compensation for the period May 20 through 26, 2016 as the medical evidence of record did not
support employment-related disability. It found that the reports from the physician assistant
were not signed by a qualified physician, and were therefore of no probative value; that the
report from Dr. Massey dealt with a condition not accepted under appellant’s claim; and that the
return to work slips did not excuse her from work for the claimed periods.

2

By decision dated September 15, 2016, OWCP reviewed the merits of appellant’s claim
and denied modification of its prior decision of June 13, 2016, relating to claim for the disability
for March 15 and 16, 2016. It reviewed the same evidence as in the decision dated
September 13, 2016 and found that she had not provided medical documentation
contemporaneous to the claimed dates.
On October 26, 2016 appellant requested reconsideration of OWCP’s September 15,
2016 decision. In support of her request, she submitted an encounter note from Dr. William
Jones, a Board-certified family practitioner, dated September 12, 2016. The note indicated that
appellant had presented repeatedly to his office over the past two years. She also submitted
encounter notes from a physician assistant dated September 29, 2016.
By decision dated November 17, 2016, OWCP reviewed the merits of appellant’s claim
and denied modification of its decision of September 15, 2016. It found that she had not
submitted any medical evidence contemporaneous with March 15 and 16, 2016 that would
indicate disability from work, or medical appointments that would prevent her from working for
the entire day.
LEGAL PRECEDENT
Under FECA, the term disability means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury.2 Disability is thus not
synonymous with physical impairment, which may or may not result in incapacity to earn wages.
An employee who has a physical impairment causally related to a federal employment injury, but
who nevertheless has the capacity to earn the wages he or she was receiving at the time of injury,
has no disability as that term is used in FECA.3 Whether a particular injury causes an employee
disability for employment is a medical issue which must be resolved by competent medical
evidence.4 Whether a particular injury causes an employee to be disabled for work and the
duration of that disability, are medical issues that must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.5
For each period of disability claimed, the employee has the burden of proof to establish
that she was disabled for work as a result of the accepted employment injury.6 The Board will
not require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so, would
essentially allow an employee to self-certify her disability and entitlement to compensation.7
2

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

3

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

4

Donald E. Ewals, 51 ECAB 428 (2000).

5

Tammy L. Medley, 55 ECAB 182 (2003); see Donald E. Ewals, id.

6

See Amelia S. Jefferson, 57 ECAB 183 (2005). See also David H. Goss, 32 ECAB 24, 27 (1980).

7

See William A. Archer, 55 ECAB 674, 679 (2004); Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

3

An injured employee may be entitled to compensation for lost wages incurred while
obtaining authorized medical services.8 This includes the actual time spent obtaining the medical
services and a reasonable time spent traveling to and from the medical provider’s location.9 As a
matter of practice, OWCP generally limits the amount of compensation to four hours with
respect to routine medical appointments.10 However, longer periods of time may be allowed
when required by the nature of the medical procedure and/or the need to travel a substantial
distance to obtain the medical care.11
ANALYSIS
Appellant’s claim was accepted for chronic sinusitis, allergic rhinitis, and asthma. She
filed claims for compensation for March 15 and 16, 2016, and for the period May 20 through
26, 2016. Appellant has the burden of proof to establish by the weight of the substantial,
reliable, and probative evidence that she was disabled for work for the claimed periods due to her
accepted injuries.12
Appellant has submitted no probative evidence specifically addressing the claimed dates
of disability that would indicate she was disabled from work either directly due to her accepted
injuries, or due to a medical appointment that would prevent her from working for the entire day.
The evidence she submitted in support of her claims was not relevant to the claimed dates, was
not signed by a physician, or was not relevant to the claimed periods of disability.
OWCP received reports from Dr. Thrasher. However, these reports were dated
February 9 and July 22, 2015, predating the periods of disability alleged. While these reports
noted appellant’s asthma condition, they did not address her disability during the alleged periods
at issue.13
Regarding the claim for period of disability on March 15 and 16, 2016, while the record
contains an excuse note dated March 14, 2016, this note is signed by a nurse, not a qualified

8

See 5 U.S.C. § 8103(a); Gayle L. Jackson, 57 ECAB 546-48 (2006).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Compensation of Claims, Chapter 2.901.19a(1)
(February 2013).
10

Id. at Chapter 2.901c.

11

Id.

12

Alfredo Rodriguez, 47 ECAB 437 (1996).

13

Id.

4

physician.14 As a nurse is not considered a physician under FECA, the note, therefore, does not
constitute probative medical evidence.15
There is also no medical evidence supporting disability from May 20 through 26, 2016.
While appellant submitted a report from Dr. Massey dated July 13, 2016 in support of this claim,
it did not address the claimed dates nor was it relevant to her accepted conditions.
OWCP also received a September 12, 2016 report from Dr. Jones. While Dr. Jones noted
that he had seen appellant on repeated occasions during the past two years, he did not
specifically address whether she was disabled during any of the dates in question, due to the
accepted employment conditions.16
The remainder of the evidence was irrelevant to the claimed dates and was either
prepared by a physician assistant, or was unsigned. Certain healthcare providers such as
physician assistants, nurse practitioners, physical therapists, and social workers are not
considered physicians as defined under FECA.17 Consequently, their medical findings and/or
opinions will not suffice for purposes of establishing entitlement to FECA benefits.18 As such
these reports are not medical evidence and cannot establish appellant’s claim for disability
compensation. The Board has also held that unsigned reports or ones that bear illegible
signatures cannot be considered as probative medical evidence because they lack proper
identification.19
As appellant has not submitted medical reports containing medical rationale relating her
claimed dates of disability to her accepted conditions, she has not met her burden of proof to
establish disability for the periods March 15 and 16, 2016 or May 20 through 26, 2016.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

14

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as physician as defined in 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as
follows: (2) “physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law.” See Merton J. Sills, 39
ECAB 572, 575 (1988).
15

See P.S., Docket No. 17-0598 (issued June 23, 2017); R.R., Docket No. 16-1901 (issued April 17, 2017).

16

N.G., Docket No. 16-1421 (issued December 12, 2016).

17

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also S.T., Docket No. 17-0913 (issued June 23, 2017); David P.
Sawchuk, 57 ECAB 316 320 n.11 (2006).
18

R.E., Docket No. 16-1568 (issued February 9, 2017).

19

J.P., Docket No. 16-0501 (issued July 11, 2016).

5

CONCLUSION
The Board finds that appellant has failed to establish that she was disabled from
March 15 and 16 and May 20 through 26, 2016 causally related to accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 17, September 15 and 13, and June 13, 2016 are
affirmed.
Issued: July 27, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

